internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-156463-02 date april x y z a b state entity state date date date date dear this responds to a letter dated date and subsequent correspondence submitted on behalf of y requesting relief under sec_301_7701-3 and sec_301_9100-3 of the procedure and administration regulations for y to elect to change its federal tax classification effective date plr-156463-02 facts according to the information submitted y was organized on date as a state entity by default y was treated as a partnership for federal_income_tax purposes y elected to be treated as a corporation for federal tax purposes effective date on date x acquired the shares of z the indirect owner of y on date a and b the direct owners of y were liquidated into z in conjunction with this restructuring y desired to change its federal tax classification since the sixty month post election_period under sec_301_7701-3 had not expired y submitted this ruling_request seeking the commissioner’s consent to make an elective change in classification furthermore y intended to make the elective change in entity classification effective date however y can no longer timely file a form_8832 entity classification election to make the election effective as of date law and analysis sec_301_7701-3 provides in relevant part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 sec_301_7701-3 provides that if an eligible_entity makes an election under sec_301_7701-3 to change its classification other than an election made by an existing entity to change its classification as of the effective date of sec_301_7701-3 the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election the commissioner however may permit an eligible_entity to make a new election before the sixty month period expires if more than percent of the ownership interests in the entity as of the effective date of the subsequent election are owned by persons that did not own any interests in the entity on the filing_date or on the effective date of the entity’s prior election sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_301_7701-3 provides that if an eligible_entity classified as an association elects under sec_301_7701-3 to be classified as a partnership the following is deemed to occur the association distributes all of its assets and liabilities to its shareholders in liquidation of the association and immediately thereafter the shareholders contribute all of the distributed assets and liabilities to a newly formed partnership plr-156463-02 sec_301_7701-3 provides that the transactions that are deemed to occur as the result of an elective change in entity classification are treated as occurring immediately before the close of the day before the election is effective sec_301_7701-3 provides that if an elective classification change under sec_301_7701-3 is effective at the same time as a membership change the deemed transactions of sec_301_7701-3 must be given effect sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner will grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of government conclusion based solely on the representations made and on the information submitted we grant permission for y to elect to change its classification for federal tax purposes further we conclude that y has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result y is granted an extension of time of days following the date of this letter to make the election to be classified as a partnership for federal tax purposes effective date y should make the election by filing form_8832 with the philadelphia service_center a copy of this letter should be attached to that form the ruling in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether y is an eligible_entity this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-156463-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
